Sandusky App. Nos. S-97-037 and S-99-014. This cause is pending before the court as a death penalty appeal from the Court of Appeals for Sandusky County. On February 11, 2002, appellee filed a motion to vacate this court’s order granting appellant’s motion to recuse the Sandusky County Prosecutor’s Office from representing the state of Ohio in this case. The court determines that appellee’s motion to vacate is, in substance, a motion for reconsideration and, whereas S.CtPrac.R. XI(2) does not permit the filing of a motion for reconsideration from a decision on a motion,
IT IS ORDERED by the court, sua sponte, that the motion to vacate be, and hereby is, stricken.